                                        February 15, 2019

VIA ECF

Honorable J. Paul Oetken
United States District Judge
United States Courthouse
40 Foley Square
New York, New York 10007

                      Re:      VR Optics, LLC v. Peloton Interactive, Inc.
                               Civil No. 16-6392 (JPO)

Dear Judge Oetken:

        Pursuant to Paragraph 2(E) of Judge Oetken's Individual Practices, Plaintiff VR Optics,
LLC and Third-Party Defendants Villency Design Group, LLC, Eric Villency and Joseph Coffey
(collectively, "VRO/VDG") submit this letter motion for leave to file under seal VRO/VDG's
opposition to Defendant/Third-Party Plaintiff Peloton Interactive, Inc.’s February 12, 2019 letter
motion to compel production of documents. A partially redacted version of the letter motion to
compel production of documents is being filed contemporaneously.

        VRO/VDG seeks leave to file under seal because Defendant/Third-Party Plaintiff Peloton
Interactive, Inc., has designated the deposition transcripts cited to in VRO/VDG's opposition
"HIGHLY CONFIDENTIAL – ATTORNEYS' EYES ONLY" under the Stipulated Protective
Order entered by the Court on May 15, 2019. (Dkt. No 82).

                                             Respectfully submitted,

                                             s/ Paul S. Doherty III

                                             Paul S. Doherty III

cc:    Counsel of Record (via ECF)
